Name: Commission Regulation (EEC) No 2343/86 of 25 July 1986 fixing for the 1986/87 marketing year the minimum price to be paid to producers for Williams pears and the amount of production aid for Williams pears in syrup
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  foodstuff;  plant product
 Date Published: nan

 No L 203/20 Official Journal of the European Communities 26. 7. 86 COMMISSION REGULATION (EEC) No 2343/86 of 25 July 1986 fixing for the 1986/87 marketing year the minimum price to be paid to produ ­ cers for Williams pears and the amount of production aid for Williams pears in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of produc ­ tion aid for processed fruit and vegetables (3) contains provisions as to the methods for determining the produc ­ tion aid ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 1 18 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (4) ; Whereas Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, where appropriate the pattern of processing cost assessed on a flat-rate basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1986/87 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for Williams pears, and (b) the production aid referred to in Article 5 of the same Regulation for Williams pears in syrup shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall neter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No . L 49, 27. 2. 1986, p. 1 . (2) OJ No L 159, 14 . 6 . 1986, p. 1 . (3) OJ No L 123 , 9 . 5 . 1984, p. 25 . (4) OJ No L 53, 1 . 3 . 1986, p. 15 . 26. 7. 86 Official Journal of the European Communities No L 203/21 ANNEX Minimum price to be paid to producers Product ECU/100 kg net ex producer for products grown in Spain Portugal OtherMember States Williams pears intended for the manufacture of pears in syrup 17,097 16,438 31,673 Production aid Product ECU/100 kg net for products obtained from raw materials grown in Spain Portugal OtherMember States Williams pears in syrup 3,549 2,872 18,520